Exhibit 10.46
Sonic Automotive, Inc.
Supplemental Executive Retirement Plan
“SERP”
Effective January 1, 2010

 



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

              ARTICLE I  
Establishment and Purpose
    1     ARTICLE II  
Definitions
    1     ARTICLE III  
Eligibility and Participation
    8     ARTICLE IV  
Vesting
    8     ARTICLE V  
Benefits
    8     ARTICLE VI  
Administration
    14     ARTICLE VII  
Amendment and Termination
    15     ARTICLE VIII  
Informal Funding
    15     ARTICLE IX  
Claims
    16     ARTICLE X  
General Provisions
    20  

Schedule A
Schedule A-1

 



--------------------------------------------------------------------------------



 



ARTICLE I
Establishment and Purpose
Sonic Automotive, Inc. (the “Company”) hereby adopts the Sonic Automotive, Inc.
Supplemental Executive Retirement Plan, a nonqualified defined benefit plan (the
“Plan” or the “SERP”), effective as of the Effective Date.
The purpose of the Plan is to attract and retain key employees by providing
Participants with a retirement benefit in addition to the benefits provided by
the Company’s tax-qualified retirement and other nonqualified deferred
compensation plans. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent.
The Plan constitutes an unsecured promise by the Employer to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company (or other Employer, as applicable). Each Employer shall
be solely responsible for payment of the benefits of its participating Employees
and their Beneficiaries. The Plan is unfunded for Federal tax purposes and is
intended to be an unfunded arrangement for eligible employees who are part of a
select group of management or highly compensated employees of the Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Any
amounts set aside to defray the liabilities of the Company or other Employer
under this Plan will remain the general assets of the Company or other Employer,
as the case may be, and shall remain subject to the claims of the Company’s or
other Employer’s creditors until such amounts are distributed to the
Participants.
ARTICLE II
Definitions

2.1   Accrued Benefit. Accrued Benefit means an annual payment made to a
Participant or, if applicable, a Beneficiary or Beneficiaries, to the extent
provided under the Plan including Schedule A, attached hereto.   2.2   Annual
Salary. Annual Salary means the highest annualized base salary paid to a
Participant by the Company or other Employer during a Plan Year, or if
applicable, a partial Plan Year.   2.3   Beneficiary. Beneficiary means a
natural person, estate, or trust designated by a Participant to receive payments
to which a Beneficiary is entitled in accordance with provisions of the Plan.
The Participant’s spouse, if living, otherwise the Participant’s estate, shall
be the Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant. Notwithstanding the foregoing, to the extent provided in
Schedule A, in the event of the Participant’s death during the “benefit duration
period” described in Schedule A, only the Participant’s surviving spouse (if
any) may be the Beneficiary.

 



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

    A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).   2.4  
Cause. Cause means:

     (i) a material breach by the Participant of his or her obligations set
forth in any employment agreement (other than due to Disability) with the
Company or other Employer, which material breach is not remedied within five
(5) business days after receipt of written notice specifying such a breach;
     (ii) a breach by the Participant of the terms of any secrecy,
confidentiality, noncompetition, no-solicit, no-hire, nondisparagement and/or
other restrictive covenants or clauses contained in any agreement with the
Company, another Employer, and/or a subsidiary or affiliate of either;
     (iii) the conviction of the Participant of a felony;
     (iv) actions by the Participant involving moral turpitude;
     (v) willful failure of the Participant to comply with reasonable and lawful
directives of the Company’s Board of Directors or the Participant’s superiors;
     (vi) chronic absenteeism of the Participant;
     (vii) willful or material misconduct of the Participant, including without
limitation, misconduct involving fraud or dishonesty in the performance of the
Participant’s covenants, duties or obligations in connection with his job or
conduct which is deemed, in the sole judgment of the Compensation Committee, to
be injurious to the Company or any of its subsidiaries or affiliates;
     (viii) the Participant’s illegal use of controlled substances; or
     (ix) to the extent applicable, the final and non-appealable determination
by a court of competent jurisdiction that the Participant willfully and
knowingly filed a fraudulent certification under Section 302 of the Sarbanes
Oxley Act.

2.5   Change in Control. Change in Control means any of the following events:
(i) a change in the ownership of the Company, (ii) a change in the effective
control of the Company, or (iii) a change in the ownership of a substantial
portion of the assets of the Company.

- 2 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

    For purposes of this Section, a change in the ownership of the Company
occurs on the date on which any one person, or more than one person acting as a
group (other than (a) Sonic Financial Corporation, O. Bruton Smith or B. Scott
Smith, (b) any spouse, immediate family member or lineal descendent of O. Bruton
Smith or B. Scott Smith (collectively with O. Bruton Smith or B. Scott Smith, a
“Smith Family Member”) or (c) any trust, corporation, partnership or other
entity the beneficiaries, stockholders, partners or owners of which are Smith
Family Members (the persons and entities in (a), (b) and (c) referred to,
individually and collectively, as the “Smith Group”)) acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company.       A change in the effective control of the
Company occurs on the date on which either: (i) a person, or more than one
person acting as a group, (in either case, other than members of the Smith
Group) acquires ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of the Company, taking into account all such
stock acquired during the 12-month period ending on the date of the most recent
acquisition, or (ii) a majority of the members of the Company’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board of
Directors prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder of the Company.       A change in the
ownership of a substantial portion of assets occurs on the date on which any one
person, or more than one person acting as a group, other than members of the
Smith Group or any other person or group of persons that is related to the
Company, acquires assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.       The determination as to the
occurrence of a Change in Control shall be based on objective facts and in
accordance with the requirements of Code Section 409A.   2.6   Claimant.
Claimant means a Participant or Beneficiary filing a claim under Article IX of
this Plan.   2.7   Code. Code means the Internal Revenue Code of 1986, as
amended from time to time. Reference to any section of the Code or Treasury
Regulations shall be deemed to include reference to any amendments or successor
provisions thereto.

- 3 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

2.8   Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.   2.9   Committee. Committee means the Compensation
Committee of the Board of Directors of the Company.   2.10   Company. Company
means Sonic Automotive, Inc.   2.11   Death Benefit. Death Benefit means the
Accrued Benefit payable pursuant to the provisions of Article V of the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death.   2.12   Disability
Benefit. Disability Benefit means the Accrued Benefit payable pursuant to the
provisions of Article V of the Plan to a Participant in the event such
Participant is determined to be Disabled.   2.13   Disabled (or Disability).
Disabled or Disability means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
Employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A; provided, however, that a Participant shall
be deemed to be Disabled if determined to be totally disabled by the Social
Security Administration.   2.14   Effective Date. Effective Date means
January 1, 2010.   2.15   Eligible Employee. Eligible Employee means a member of
a “select group of management or highly compensated employees” of the Company
and other Employers within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion.   2.16   Employee. Employee means a common-law employee of an
Employer.   2.17   Employer. Employer means, with respect to Employees it
employs, the Company and all subsidiaries and affiliates of the Company.   2.18
  ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

- 4 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

2.19   Final Average Salary. Final Average Salary means the average of the
highest three Annual Salaries during the last five Plan Years prior to the
Participant’s Separation from Service. In the event that a Participant has fewer
than three Plan Years of employment with the Company and/or other Employer,
Final Average Salary means the average of the Annual Salaries paid to such
Participant during such Plan Years of employment (including one, if applicable).
  2.20   Normal Retirement. Normal Retirement means Separation from Service on
or after attaining age sixty-five (65), or after attaining age fifty-five
(55) so long as the Participant has at least ten (10) Years of Service.   2.21  
Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to receive benefits under the Plan
pursuant to Section 3.1 and any other person with an Accrued Benefit greater
than zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan. Participants are designated as “Tier 1,” “Tier 2,”
or “Tier 3” Participants by the Committee upon notification of eligibility.  
2.22   Payment Schedule. Payment Schedule means the time and form of payment in
which payment of a benefit will be made under the Plan, as specified in
Article V of the Plan.   2.23   Plan. Generally, the term Plan means the “Sonic
Automotive, Inc. Supplemental Executive Retirement Plan” or the “Sonic
Automotive, Inc. SERP” as documented herein and as may be amended from time to
time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg.
Section 1.409A-1(c), or the Plan and any other nonqualified defined benefit plan
or portion thereof that is treated as a single plan under such Section.   2.24  
Plan Year. Plan Year means January 1 through December 31.   2.25   Retirement
Benefit. Retirement Benefit means the Accrued Benefit payable to a Participant
pursuant to the provisions of Article V of the Plan following the Participant’s
Normal Retirement.   2.26   Separation from Service. Separation from Service
means an Employee’s termination of employment with the Employer. Whether a
Separation from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A.       Except in the case of an Employee on a
bona fide leave of absence as provided below, an Employee is deemed to have
incurred a Separation from Service if the Employer and the Employee reasonably
anticipated that the level of services to be performed by the

- 5 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

    Employee after a date certain would be reduced to 20% or less of the average
services rendered by the Employee during the immediately preceding 36-month
period (or the total period of employment, if less than 36 months), disregarding
periods during which the Employee was on a bona fide leave of absence.       An
Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.       For purposes of
determining whether a Separation from Service has occurred, the Employer means
the Employer as defined in Section 2.17 of the Plan, except that in applying
Code Sections 1563(a)(1), (2) and (3) for purposes of determining whether
another organization is a subsidiary or affiliate of the Company under Code
Section 414(b), and in applying Treas. Reg. Section 1.414(c)-2 for purposes of
determining whether another organization is a subsidiary or affiliate of the
Company under Code Section 414(c), 80% shall remain the applicable percentage in
making such determinations.       The Committee specifically reserves the right
to determine whether a sale or other disposition of substantial assets to an
unrelated party constitutes a Separation from Service with respect to a
Participant providing services to the seller immediately prior to the
transaction and providing services to the buyer after the transaction. Such
determination shall be made in accordance with the requirements of Code
Section 409A.   2.27   Specified Employee. Specified Employee means an Employee
who, as of the date of his or her Separation from Service, is a “key employee”
of the Company or any Affiliate, any stock of which is actively traded on an
established securities market or otherwise.       An Employee is a key employee
if he or she meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with applicable regulations thereunder and without
regard to Code Section 416(i)(5)) at any time during the 12-month period ending
on the Specified Employee Identification Date. Such Employee shall be treated as
a key employee for the entire 12-month period beginning on the Specified
Employee Effective Date.       For purposes of determining whether an Employee
is a Specified Employee, the compensation of the Employee shall be determined in
accordance with the definition of compensation provided under Treas. Reg.
Section 1.415(c)-2(d)(2) (wages, salaries, fees for professional services, and
other amounts received for personal services actually rendered in the course of
employment with the employer maintaining the Plan, to the

- 6 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

    extent such amounts are includible in gross income or would be includible
but for an election under Code Section 125(a), 132(f)(4), 402(e)(3),
402(h)(1)(B), 402(k) or 457(b), including the earned income of a self-employed
individual)/1.415(c)-2(d)(3) (wages within the meaning of Code Section 3401(a)
for purposes of income tax withholding at the source, plus amounts excludible
from gross income under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k) or 457(b), without regard to rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed).       Notwithstanding anything in this paragraph to the contrary:
(i) if a different definition of compensation has been designated by the Company
with respect to another nonqualified deferred compensation plan in which a key
employee participates, the definition of compensation shall be the definition
provided in Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may,
through action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Company, elect to use a different
definition of compensation.       In the event of corporate transactions
described in Treas. Reg. Section 1.409A-1(i)(6), the identification of Specified
Employees shall be determined in accordance with the default rules described
therein, unless the Company elects to utilize the available alternative
methodology through designations made within the timeframes specified therein.  
2.28   Specified Employee Identification Date. Specified Employee Identification
Date means December 31, unless the Company has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Company and other Employers.   2.29  
Specified Employee Effective Date. Specified Employee Effective Date means the
first day of the fourth month following the Specified Employee Identification
Date, or such earlier date as is selected by the Committee.   2.30   Termination
Benefit. Termination Benefit means the vested portion of the Accrued Benefit
payable to a Participant pursuant to provisions of Article V of the Plan
following the Participant’s Separation from Service other than due to death,
Disability, or Normal Retirement.   2.31   Year of Service. Year of Service (for
purposes of Normal Retirement prior to age 65) means each 365-day period of
employment with the Company and/or other Employer, commencing on a Participant’s
hire date and each anniversary thereof.   2.32   Year of Plan Service. Year of
Plan Service (for purposes of vesting and, to the extent provided by the Plan
and Schedule A, determining Accrued Benefits) means each 365-

- 7 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

    day period of employment with the Company and/or other Employer, commencing
on the Participant’s effective date of participation in the Plan and each
anniversary thereof.

ARTICLE III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee becomes a Participant
upon receipt of notification of eligibility to participate. Tier 1, Tier 2, and
Tier 3 Participants have different Accrued Benefit levels, as further described
in Schedule A. The Committee designates the Eligible Employees who shall become
Participants and may require that Eligible Employees execute a participation
acknowledgment or agreement as a condition of participation.   3.2   Duration. A
Participant with an Accrued Benefit remains a Participant, regardless of any
change in employment status, until such benefit has been paid in full.

ARTICLE IV
Vesting
Accrued Benefits vest in accordance with the vesting schedule set forth in
Schedule A (including Schedule A-1, as applicable), attached hereto. The portion
of a Participant’s Accrued Benefit that remains unvested upon his or her
Separation from Service after the application of the terms of this Article IV
shall be forfeited.
A Participant also shall forfeit his or her Accrued Benefit as provided in
Article V below.
ARTICLE V
Benefits

5.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Retirement Benefit. Upon the Participant’s Normal Retirement, he or she
shall be entitled to a Retirement Benefit. The Retirement Benefit shall be equal
to the Participant’s Accrued Benefit, determined as of the first day of the
month following the Participant’s Separation from Service.     (b)   Termination
Benefit. Upon the Participant’s Separation from Service for reasons other than
death, Disability or Normal Retirement, he or she shall be entitled to a
Termination Benefit. The Termination Benefit shall be equal to his or her vested

- 8 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

      Accrued Benefit, reduced to reflect commencement of payments earlier than
the date that Normal Retirement would have occurred had the Participant remained
employed with the Company, as further provided in Schedule A (including
Schedule A-1, as applicable). The Termination Benefit shall be based on the
value of the Accrued Benefit as of the first day of the month following the
month in which Separation from Service occurs.     (c)   Disability Benefit.
Upon a determination by the Committee that a Participant is Disabled, he or she
shall be entitled to a Disability Benefit. The Disability Benefit shall be equal
to the Retirement Benefit calculated as though the date of onset of the
Participant’s Disability was the date of the Participant’s Normal Retirement.
The Disability Benefit shall be based on the value of the Accrued Benefit as of
the last day of the month in which Disability occurs.     (d)   Death Benefit.
In the event of the Participant’s death prior to Separation from Service, his or
her designated Beneficiary(ies) shall be entitled to a Death Benefit equal to
the present value (utilizing reasonable interest assumptions determined in the
sole discretion of the Committee) of the installment payments of the Retirement
Benefit calculated as though the date of death were the date of Normal
Retirement.

5.2   Payment Schedule.

  (a)   Retirement Benefit. A Participant (or Beneficiary, if applicable) who is
entitled to receive a Retirement Benefit shall receive payment of such benefit
according to the Payment Schedule specified in Schedule A. Payment of the
Retirement Benefit will begin the first day of the month following the month in
which Separation from Service occurs, provided, however, that with respect to a
Participant who is a Specified Employee as of the date of such Participant’s
Normal Retirement, the first installment payment will be made on the first day
of the seventh month following the month in which such Separation from Service
occurs. Subsequent installment payments to a Specified Employee will be paid on
the anniversary of the date the initial installment otherwise would have been
made.     (b)   Termination Benefit. A Participant (or Beneficiary, if
applicable) who is entitled to receive a Termination Benefit shall receive
payment of such benefit according to the Payment Schedule specified in
Schedule A. Payment of the Termination Benefit will begin the first day of the
month following the month in which Separation from Service occurs; provided,
however, that with respect to a Participant who is a Specified Employee as of
the date such Participant incurs a Separation from Service, the first
installment payment will be made on the first

- 9 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

      day of the seventh month following the month in which such Separation from
Service occurs. Subsequent installment payments to a Specified Employee will be
paid on the anniversary of the date the initial installment otherwise would have
been made.     (c)   Disability Benefit. A Participant (or Beneficiary, if
applicable) who is entitled to receive a Disability Benefit shall receive
payment of such benefit according to the Payment Schedule specified in
Schedule A. The Disability Benefit will begin to be paid the first day of the
month following the month in which Disability occurs.     (d)   Death Benefit. A
designated Beneficiary who is entitled to receive a Death Benefit shall receive
payment of such benefit in a single lump sum. The Death Benefit shall be paid on
the first day of the month following the month in which death occurred.     (e)
  Change in Control. The foregoing provisions regarding form of payment
notwithstanding, a Participant will receive his or her Retirement Benefit or
Termination Benefit, as applicable, in a single lump sum payment equal to the
present value (utilizing reasonable interest assumptions determined in the sole
discretion of the Committee) of the unpaid, vested Accrued Benefit, if
Separation from Service occurs within 24 months following a Change in Control.

5.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.   5.4   Payments
Treated as Made on the Designated Payment Date. Payments made on the payment
date specified in the Plan, or on a later date within the same taxable year of
the Participant or Beneficiary, or, if later, by the fifteenth (15th) day of the
third calendar month following the payment date specified in the Plan shall be
treated as having been made on the payment date; provided, however, that the
Participant or Beneficiary is not permitted, directly or indirectly, to
designate the taxable year of the payment. In addition, payments made no earlier
than 30 days before the designated payment date will likewise be treated as
having been made on the payment date so long as the Participant or Beneficiary
is not permitted, directly or indirectly, to designate the taxable year of the
payment. The foregoing shall be administered in compliance with the provisions
of

- 10 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

    Treas. Reg. Section 1.409A-3(d), which Regulation may authorize other
instances in which payments made after the payment date shall be treated as
having been made on the payment date.   5.5   Forfeiture of Accrued Benefit.

  (a)   Termination for Cause. Notwithstanding anything herein to the contrary,
if a Participant incurs a Separation from Service due to termination of his or
her employment for Cause, or if a Participant is determined by the Committee to
have engaged in any act (or omission) which would have constituted Cause for
termination of employment (provided that for a Participant who already incurred
a Separation from Service prior to such Committee determination, only
Sections 2.4(ii), (v), (vii) and (ix) shall be considered for this purpose), the
Participant shall immediately forfeit his or her Accrued Benefit (regardless of
the extent vested) and no future benefits shall be paid to the Participant or
any Beneficiary thereof, including any remaining unpaid Retirement Benefit,
Disability Benefit or Termination Benefit if the Participant already is in pay
status. In the case of a Participant who already is in pay status, the
Participant shall be obligated to pay to the Company an amount equal to all
benefit payments the Participant has received pursuant to the Plan.     (b)  
Violation of Restrictive Covenants. As a condition precedent to receiving an
Accrued Benefit under the Plan and notwithstanding anything herein to the
contrary, a Participant shall immediately forfeit his or her Accrued Benefit
(regardless of the extent vested) and no future benefits shall be paid to the
Participant or any Beneficiary thereof, including any remaining unpaid
Retirement Benefit, Disability Benefit or Termination Benefit if the Participant
already is in pay status, in the event that the Committee determines, in its
good faith discretion, that the Participant has failed to comply with any of the
conditions in this Section 5.5(b). In the case of a Participant who already is
in pay status, the Participant shall be obligated to pay to the Company an
amount equal to all benefit payments the Participant has received pursuant to
the Plan.         Notwithstanding the foregoing, the Participant shall not incur
such forfeiture with respect to (ii) or (iii) below if the Participant has
sought and received a waiver from the Committee or a majority of the members of
the Company’s Board of Directors as constituted at that time (which waiver shall
not be unreasonably withheld) with respect to the restricted actions proposed to
be taken by the Participant.         For the avoidance of any doubt, the sole
consequences arising under this Plan with respect to a Participant who violates
any of the provisions of this Section

- 11 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

      5.5(b) shall be the forfeiture of the Participant’s Accrued Benefit and
the repayment obligations described above, and this Section 5.5(b) does not vest
in the Company any right to injunctive relief or any other remedies with respect
to a violation of this Section 5.5(b). Notwithstanding the foregoing, nothing
under this Plan shall limit the Company’s (or its subsidiaries’ or affiliates’)
remedies under any other agreements containing secrecy, confidentiality,
noncompetition, no-solicit, no-hire, nondisparagement and/or other restrictive
covenants or clauses which the Participant may have breached.         For
purposes of this Section 5.5(b), the term “Business” shall refer to the
Company’s business of owning and operating automobile and/or truck dealerships
and collision repair centers, which business includes, without limitation, the
marketing, selling and leasing of new and used vehicles, the servicing of
automobiles and trucks, including collision repair, and the provision of
financing and insurance to automobile and truck customers. In addition, the term
“Confidential Information” shall refer to the valuable, highly confidential,
privileged and proprietary information relating to the Company’s Business,
including, without limitation, existing and future inventory information,
financial information, unpublished present and future marketing strategies and
promotional programs, and other information regarded by the Company as
proprietary and confidential.

  (i)   While a Participant in the Plan and thereafter, the Participant shall
not at any time, without the Company’s prior written consent, use, divulge,
disclose, furnish or make accessible to any third person, company or other
entity, any aspect of the Confidential Information (other than as required in
the ordinary discharge of the Participant’s duties for the Company).     (ii)  
While a Participant in the Plan and, if later, until the end of the two-year
period following the Participant’s Separation from Service, the Participant
shall not directly or indirectly:

  (A)   employ or solicit the employment of, or hire or retain as an agent,
consultant or in any other capacity, or engage in any business enterprise with,
any person who is or was employed by the Company, its affiliates or subsidiaries
at any time while the Participant is a Participant in the Plan and, if later,
during the two-year period following the Participant’s Separation from Service;
or     (B)   interfere or attempt to interfere with the terms or other aspects
of the relationship between the Company and any person or entity from whom the
Company has purchased automobiles, trucks, parts,

- 12 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

      supplies, inventory or services at any time while the Participant is a
Participant in the Plan and, if later, during the two-year period following the
Participant’s Separation from Service.

  (iii)   While a Participant in the Plan and, if later, until the end of the
two-year period following the Participant’s Separation from Service, the
Participant shall not directly or indirectly, provide information to, solicit or
sell for, organize or own any interest in (either directly or thorough any
parent, affiliate or subsidiary corporation, partnership, or other entity), or
become employed or engaged by, or act as agent for any person, corporation,
partnership or other entity that is directly or indirectly engaged in a business
in the Restricted Territory (as defined below) which is substantially similar to
the Business or any of its component parts, or which is otherwise competitive
with the Company’s business; provided, however, that nothing herein shall
preclude the Participant from holding not more than 3% of the outstanding shares
of any publicly held company which may be so engaged in a trade or business
identical or similar to the Business of the Company, so long as such ownership
does not provide to the Participant the ability to influence the management of
such company in any material respect.         For this purpose, “Restricted
Territory” means (A) all Standard Metropolitan Statistical Areas, as determined
by the United States Office of Management and Budget from time to time, in which
the Company or one of the Company’s subsidiaries has an office, store or other
place of business at any time while the Participant is a Participant in the Plan
and, if later, during the two-year period following the Participant’s Separation
from Service; and (B) all counties in all states in which the Company or one of
the Company’s subsidiaries has an office, store or other place of business at
any time while the Participant is a Participant in the Plan and, if later,
during the two-year period following the Participant’s Separation from Service.
    (iv)   While a Participant in the Plan and thereafter, the Participant shall
not at any time, directly or indirectly, either orally, in writing or otherwise,
disparage the Company or any subsidiary or affiliate thereof, its officers,
directors, employees, representatives, agents, shareholders or its business or
products, and shall not, directly or indirectly, make any communication or
comment, whether written or oral, which might cause injury or damage to any of
the foregoing or their respective reputations.

- 13 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)



ARTICLE VI
Administration

6.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility to participate, eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Committee and resolved in
accordance with the claims procedures in Article IX.   6.2   Withholding. The
Company or applicable Employer shall have the right to withhold from any payment
due under the Plan (or with respect to any amounts credited to the Plan) any
taxes required by law to be withheld in respect of such payment (or credit). The
Company or applicable Employer also shall have the right to withhold from other
amounts owed to a Participant, or require the Participant to remit, an amount
sufficient to satisfy any taxes required by law to be withheld with respect to
any Plan benefit or the vesting or payment of any Plan benefit.   6.3  
Indemnification. The Company shall indemnify and hold harmless its employees,
officers, and directors to whom or to which are delegated duties,
responsibilities, and authority under the Plan or otherwise with respect to
administration of the Plan, including, without limitation, the Committee,
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him or it (including but not limited to
reasonable attorney fees) which arise as a result of his or its actions or
failure to act in connection with the operation and administration of the Plan
to the extent lawfully allowable and to the extent that such claim, liability,
fine, penalty, or expense is not paid for by liability insurance purchased or
paid for by the Company. Notwithstanding the foregoing, the Company shall not
indemnify any person if his or her actions or failure to act are due to gross
negligence or willful misconduct or for any such amount incurred through any
settlement or compromise of any action unless the Company consents in writing to
such settlement or compromise.   6.4   Delegation of Authority. In the
administration of this Plan, the Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with legal counsel who may be legal counsel to the Company.
  6.5   Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

- 14 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)



ARTICLE VII
Amendment and Termination

7.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article VII.  
7.2   Amendments. The Company, by action taken by the Committee, may amend the
Plan at any time and for any reason, provided that any such amendment shall not
reduce the vested Accrued Benefits of any Participant accrued as of the date of
any such amendment (as if the Participant had incurred a Separation from Service
on such date) without the written consent of the Participant.   7.3  
Termination. The Company, by action taken by the Committee, may terminate the
Plan at any time and, in such case, may determine to pay Participants and
Beneficiaries the present value (utilizing reasonable interest assumptions
determined in the sole discretion of the Committee) of their Accrued Benefits in
a single lump sum, to the extent permitted by and in accordance with Treas. Reg.
Section 1.409A-3(j)(4)(ix).   7.4   Accrued Benefits Taxable Under Code
Section 409A. The Plan is intended to constitute a plan of deferred compensation
that meets the requirements for deferral of income taxation under Code
Section 409A. The Committee, pursuant to its authority to interpret the Plan,
may sever from the Plan any provision or exercise of a right that otherwise
would result in a violation of Code Section 409A.

ARTICLE VIII
Informal Funding

8.1   General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company or applicable Employer, or a
trust described in this Article VIII. No Participant, spouse or Beneficiary
shall have any right, title or interest whatever in assets of the Company or
other Employer. Nothing contained in this Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Company or other Employer and any
Participant, Employee, spouse, or Beneficiary. To the extent that any person
acquires a right to receive payments hereunder, such rights are no greater than
the right of an unsecured general creditor of the Company or other Employer, as
the case may be.   8.2   Rabbi Trust. The Company may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Company or other applicable Employer or
from the assets of any such rabbi trust.

- 15 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

    Payment from any such source shall reduce the obligation owed to the
Participant or Beneficiary under the Plan.       If a rabbi trust is in
existence upon the occurrence of a Change in Control, as defined in this Plan,
the Company shall, upon such Change in Control, and on each anniversary of the
Change in Control, contribute (and/or cause each applicable Employer to
contribute) in cash or liquid securities such amounts as are necessary so that
the value of assets after making the contributions at least equals the total
value of all Accrued Benefits.

ARTICLE IX
Claims

9.1   Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and any such
denial shall be delivered to the Participant or Beneficiary filing the claim
(the “Claimant”). For purposes of the Plan, electronic notification from the
Committee may serve as written notification subject to and in accordance with
applicable Department of Labor regulations.

  (a)   In General. Notice of a denial of benefits (other than Disability
Benefits) will be provided within 90 days of the Committee’s receipt of the
Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.     (b)   Disability Benefits. Notice of denial of a Disability
Benefit will be provided within 45 days of the Committee’s receipt of the
Claimant’s claim for a Disability Benefit. If the Committee determines that it
needs additional time to review the Disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a

- 16 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

      benefit is based, the unresolved issues that prevent a decision on the
claim and any additional information needed to resolve those issues. A Claimant
will be provided a minimum of 45 days to submit any necessary additional
information to the Committee. In the event that a 30-day extension is necessary
due to a Claimant’s failure to submit information necessary to decide a claim,
the period for furnishing a notice of decision shall be tolled from the date on
which the notice of the extension is sent to the Claimant until the earlier of
the date the Claimant responds to the request for additional information or the
response deadline.     (c)   Contents of Notice. If a claim for benefits is
completely or partially denied, notice of such denial shall be in writing and
shall set forth the reasons for denial in plain language. The notice also shall:
(i) reference the pertinent provisions of the Plan document, and (ii) explain,
where appropriate, how the Claimant can perfect the claim, including a
description of any additional material or information necessary to complete the
claim and why such material or information is necessary. The claim denial also
shall include an explanation of the claims review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse decision
on review. In the case of a complete or partial denial of a Disability Benefit
claim, the notice shall provide a statement that the Committee will provide to
the Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol, or other similar criterion that was relied upon in making
the decision.

9.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”), which may be the Committee except as otherwise provided below. A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may have, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
the claim for benefits and may submit written comments, documents, records and
other information relevant to the claim to the Appeals Committee. All written
comments, documents, records, and other information shall be considered
“relevant” if the information: (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Appeals Committee may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.

- 17 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)



  (a)   In General. Appeal of a denied benefits claim (other than a Disability
Benefit claim) must be filed in writing with the Appeals Committee no later than
60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.     (b)  
Disability Benefits. Appeal of a denied Disability Benefit claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted by
the Appeals Committee (exclusive of any person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) if the initial claim denial was based in whole or in part on a medical
judgment, consult a medical professional who has appropriate training and
experience in the field of medicine involving the medical judgment and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify any medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.

- 18 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

  (c)   Contents of Notice. If a benefits claim is completely or partially
denied on review, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain language.         The decision on review shall
set forth: (i) the specific reason or reasons for the denial, (ii) specific
references to the pertinent Plan provisions on which the denial is based,
(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, or
other information relevant (as defined above) to the Claimant’s claim, and
(iv) a statement describing any voluntary appeal procedures offered by the Plan
(provided that the Plan is not required to have any such procedures) and a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.     (d)   For the denial of a Disability Benefit, the notice will also
include (i) a statement that the Appeals Committee will provide, upon request
and free of charge: (A) any internal rule, guideline, protocol or other similar
criterion relied upon in making the decision, and (B) any medical opinion relied
upon to make the decision, and (ii) if applicable, the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations.

9.3   Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.  
    If a Participant or Beneficiary prevails in a legal proceeding brought under
the Plan to enforce the rights of such Participant or any other similarly
situated Participant or Beneficiary, in whole or in part, the Company shall
reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control and the Company has established a rabbi trust as described in
Section 8.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Accrued Benefit and will be
included in determining the Company’s or other Employer’s trust funding
obligation under Section 8.2.   9.4   Discretion of Appeals Committee. All
interpretations, determinations and decisions of the Appeals Committee with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.

- 19 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)



ARTICLE X
General Provisions

10.1   Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).      
The Company or other Employer may assign any or all of its liabilities under
this Plan in connection with any restructuring, recapitalization, sale of assets
or other similar transactions affecting the Company or other Employer without
the consent of the Participant.   10.2   No Legal or Equitable Rights or
Interest. No Participant or other person shall have any legal or equitable
rights or interest in this Plan that are not expressly granted in this Plan.
Participation in this Plan does not give any person any right to be retained in
the service of the Company or other Employer. The right and power of the Company
or other Employer to dismiss or discharge an Employee is expressly reserved. The
Company and other Employers make no representations or warranties as to the tax
consequences to a Participant or a Participant’s Beneficiaries resulting from
participation in the Plan.   10.3   No Employment Contract. Nothing contained
herein shall be construed to constitute a contract of employment between an
Employee and the Company and/or other Employer.   10.4   Notice. Any notice or
filing required or permitted to be delivered to the Company or Committee under
this Plan shall be delivered in writing in person or by registered or certified
mail, or through such electronic means as is established by the Committee. Once
received, notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:

SONIC AUTOMOTIVE, INC.
ATTN: VICE PRESIDENT OF HUMAN RESOURCES
6415 IDLEWILD ROAD, SUITE 109
CHARLOTTE, NORTH CAROLINA 28212

- 20 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant or delivered electronically in
accordance with applicable Department of Labor regulations.   10.5   Headings.
The headings of Sections are included solely for convenience of reference, and
if there is any conflict between such headings and the text of this Plan, the
text shall control.   10.6   Invalid or Unenforceable Provisions. If any
provision of this Plan shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof and the
Committee may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.
  10.7   Lost Participants or Beneficiaries. Any Participant or Beneficiary who
is entitled to a benefit from the Plan has the duty to keep the Committee
advised of his or her current mailing address. If the Committee is unable to
locate a Participant or Beneficiary to whom payment is due or if benefit
payments are returned to the Plan or are not presented for payment after a
reasonable amount of time, the Committee shall cause the benefit due under the
terms of the Plan to be paid into a taxable bank account established by the
Committee in the name of such Participant or Beneficiary.   10.8   Facility of
Payment to a Minor. If a distribution is to be made to a minor, or to a person
who is otherwise incompetent, then the Committee may, in its discretion, make
such distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence, or (ii) to the
conservator or committee or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Committee,
the Company, the Employer and the Plan from further liability on account
thereof.   10.9   Governing Law. To the extent not preempted by ERISA, the laws
of the State of North Carolina shall govern the construction and administration
of the Plan.

- 21 -



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)



IN WITNESS WHEREOF, the undersigned executed this Plan as of the _____ day of
                    , 2009, to be effective as of the Effective Date.
Sonic Automotive, Inc.
                                                                (Signature)
By:                                            (Print Name)
Its:                                            (Title)

- 22 -



--------------------------------------------------------------------------------



 



Schedule A

1.   Accrued Benefit.

  (a)   The Accrued Benefit for a Tier 1 Participant shall be fifty percent
(50%) of such Participant’s Final Average Salary, determined in the sole
discretion of the Committee.     (b)   The Accrued Benefit for a Tier 2
Participant shall be forty percent (40%) of such Participant’s Final Average
Salary, determined in the sole discretion of the Committee.     (c)   The
Accrued Benefit for a Tier 3 Participant shall be thirty-five percent (35%) of
such Participant’s Final Average Salary, determined in the sole discretion of
the Committee.

2.   Payment Schedule for Benefits other than Death Benefit.

      The Payment Schedule for the Retirement Benefit, Termination Benefit and
Disability Benefit shall be annual installment payments in substantially equal
amounts to the Participant and/or (if applicable) to the Participant’s spouse
for the duration of the “benefit payment period.” The “benefit payment period”
is fifteen (15) years. Payments are made to the Participant unless the
Participant dies during the “benefit payment period” leaving a spouse surviving
him or her, in which case payments continue to be made to the surviving spouse
for the remainder of the benefit payment period.

3.   Reduction of Accrued Benefit for Early Separation from Service.

      Except as provided in Schedule A-1, the Accrued Benefit for purposes of
determining the Termination Benefit shall be calculated by beginning with the
amount of the vested Retirement Benefit and then reducing that amount by ten
percent (10%) for each year the Participant’s payment commencement date precedes
the earliest date that such Participant would have qualified for Normal
Retirement (e.g., the earlier of attainment of age 65 or age 55 with at least
ten Years of Service).

4.   Vesting. Except as provided in Schedule A-1, Participants will vest in
their Accrued Benefits according to the applicable schedule as follows:

          Years of Plan Service   Percent Vested
Less than 1
    0 %
At least 1 but less than 2
    20 %
At least 2 but less than 3
    40 %
At least 3 but less than 4
    60 %
At least 4 but less than 5
    80 %
5 or more
    100 %

 



--------------------------------------------------------------------------------



 



Sonic Automotive, Inc. Supplemental Executive Retirement Plan (“SERP”)

5.   Accelerated Vesting. Participants will become 100% vested in their Accrued
Benefits upon Normal Retirement, death prior to Separation from Service,
Disability prior to Separation from Service, or upon a Change in Control prior
to Separation from Service.

- 2 -



--------------------------------------------------------------------------------



 



Schedule A-1
Special Provisions Applicable to David Cosper
1. No Reduction of Accrued Benefit for Early Separation from Service. Section 3
of Schedule A shall not apply to Mr. Cosper’s Accrued Benefit.
2. Special Vesting Schedule. Notwithstanding the vesting schedule in Section 4
of Schedule A, Mr. Cosper will vest in his Accrued Benefits according to the
applicable schedule as follows:

          Years of Plan Service   Percent Vested
Less than 2
    0 %
At least 2 but less than 4
    20 %
At least 4 but less than 6
    50 %
At least 6 but less than 8
    75 %
8 or more
    100 %

Section 5 of Schedule A (Accelerated Vesting) also shall apply to Mr. Cosper.

 